THE THIRTEENTH COURT OF APPEALS

                                   13-18-00444-CR


                          Hector Javier Rodriguez Alvarado
                                         v.
                                 The State of Texas


                                  On Appeal from the
                    275th District Court of Hidalgo County, Texas
                           Trial Cause No. CR-5212-15-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

vacating counts two and three and AFFIRMS the remaining judgment as to count one.

      We further order this decision certified below for observance.

December 12, 2019